Case 2:20-cv-04164-KES Document 21 Filed 01/15/21 Page 1 of 1 Page ID #:1470



      Denise Bourgeois Haley
  1   Attorney at Law: 143709
      Law Offices of Lawrence D. Rohlfing
  2   12631 East Imperial Highway, Suite C-115
      Santa Fe Springs, CA 90670                                       JS-6
  3   Tel.: (562) 868-5886
      Fax: (562) 868-5491
  4   E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Anna Wadsworth
  6
  7
                     UNITED STATES DISTRICT COURT
  8        CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
                          SOUTHERN DIVISION
  9
 10
 11   ANNA WADSWORTH,                        ) Case No.: 2:20-cv-04164-KES
                                             )
 12                                          ) /PROPOSED/ ORDER OF
                   Plaintiff,                ) DISMISSAL
 13                                          )
            vs.                              )
 14                                          )
      ANDREW SAUL,                           )
 15                                          )
      Commissioner of Social Security,       )
 16                                          )
                   Defendant.                )
 17                                          )
                                             )
 18
 19
            The above captioned matter is dismissed with prejudice, each party to bear
 20
      its own fees, costs, and expenses.
 21
            IT IS SO ORDERED.
 22
      DATE: January 15, 2021
 23                        ___________________________________
                           THE HONORABLE KAREN E. SCOTT
 24                        UNITED STATES MAGISTRATE JUDGE
 25
 26

                                             -1-
